UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4179
ANTHONY DARRELL NELSON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-00-301)

                  Submitted: September 28, 2001

                      Decided: October 15, 2001

    Before WIDENER, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Anne R. Littlejohn, Greensboro, North Carolina, for Appellant. Ben-
jamin H. White, Jr., United States Attorney, Lisa B. Boggs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. NELSON
                              OPINION

PER CURIAM:

   On January 11, 2000, Lieutenant Kelly Hiatt of the Mount Airy
Police Department responded to a call of a suspicious vehicle at a
Four Brothers Amoco gas station in Mount Airy, North Carolina.
Concerned individuals at the gas station reported that a silver Nissan
had pulled into the parking lot and remained stationary for approxi-
mately thirty minutes. When Hiatt arrived, he observed a silver Nis-
san on the road near the gas station facing the opposite direction of
his vehicle.

   Hiatt approached the vehicle and informed the driver that he had
received a complaint about the driver’s presence in the parking lot.
The driver responded that he was having car problems. Hiatt asked
the driver what his name was and the driver said "Anthony Darrell
Nelson." That name immediately alerted Hiatt to possible criminal
activities. At a recent police briefing, Hiatt had heard that an Anthony
Darrell Nelson was a suspect in a violent armed robbery that had
occurred several nights earlier at another Four Brothers Amoco gas
station in Mount Airy.

   Hiatt asked Nelson to step out of his car and patted down his upper
body and torso, frisking him for weapons. Hiatt then asked for and
received consent to search the Nissan.* Before conducting the search
of the vehicle, Hiatt patted down Nelson again, this time concentrat-
ing on Nelson’s lower body area and legs. At the suppression hearing,
Hiatt explained his reasons for the second pat down:

    I knew that I wasn’t going to be able to pay as much atten-
    tion to him as I had been because I would be searching the
    car, and I knew there was another officer on the way, but I
    didn’t want to leave him with another officer not knowing
    for sure that I had patted him down completely.

  *Although Nelson vigorously disputed the question of consent at the
motion to suppress, he expressly declines to raise this issue on appeal.
See Appellant’s Br. at 6.
                       UNITED STATES v. NELSON                        3
J.A. 35. During the second pat down, Nelson informed Hiatt that he
had a knife in his boot. Hiatt discovered and removed a concealed
sheath knife, with a blade over four inches long. Hiatt then had Nel-
son stand in front of Hyatt’s patrol car with his hands on the car. At
about that time, the backup officer, Sergeant Lowe, arrived. Hiatt’s
subsequent search of Nelson’s vehicle uncovered three guns, a .25
caliber Lorcin semiautomatic handgun in the front console between
the seats, and a 12 gauge shotgun and an SKS rifle hidden in the back
seat.

   Nelson moved to suppress the seized evidence. Following a hear-
ing, the district court denied the defendant’s motion to suppress. Nel-
son then pled guilty to possession of a firearm by a convicted felon,
in violation of 18 U.S.C. § 922(g), but conditioned his guilty plea on
the right to appeal the denial of the suppression motion. Nelson filed
a timely notice of appeal.

   We review the factual findings of the district court for clear error
and the legal conclusion that reasonable suspicion existed de novo.
See United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). Nel-
son contends on appeal that Lieutenant Hiatt performed a Terry stop
unsupported by reasonable suspicion when Hiatt ordered Nelson out
of the vehicle. In Terry v. Ohio, 392 U.S. 1 (1968), the Supreme
Court held that an officer can perform an investigative detention if he
has a reasonable and articulable suspicion that a person has commit-
ted or is about to commit a crime. See id. at 21-22. The Terry Court
defined reasonable suspicion as more than an "inchoate and unpar-
ticularized suspicion or ‘hunch.’" Id. at 27.

   "Reasonable suspicion is a commonsensical proposition." United
States v. Lender, 985 F.2d 151, 154 (4th Cir. 1993). In this case, Lieu-
tenant Hiatt possessed two specific and articulable facts that consti-
tuted reasonable suspicion. First, Nelson was parked for an unusually
long time at a Mount Airy Four Brothers Amoco station. Second, Nel-
son identified himself by his full name: first, middle, and last. That
full name matched the full name of a suspect in a recent violent armed
robbery of another Mount Airy Four Brothers Amoco station. This
suggested to Hiatt a strong likelihood that Nelson was the suspect in
the prior armed robbery.
4                    UNITED STATES v. NELSON
  Accordingly, we affirm the judgment of the district court. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED